Title: From John Adams to United States Senate, 22 December 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Washington Decr 18 22. 1800

I nominate the following List of Gentlemen for Promotions and Appointments in the Army of the United States.
Cavalry2d: Lieutt.William Tharp1st. Lieutt.vice Simmons, dismissedArtillerists and EngineersMajor of the First Regiment, Lewis Tousard. Lieutenant Colonel Commandant of the Second RegimentFirst Regiment.Captain Moses PorterMajor   vice Tousard, promotedLieutenantJonathan RobesonCaptain   " Rowan, deceased"Henry Muhlenberg"    " Porter, promoted" Theophilus Elmer"   " Littlefield, resignedRobins Chamberlain,  LieutenantSecond RegimentCaptn.William MacRea,Major,vice Hoops, resignedLieutt.William Steele,Captain,vice Cochran, ""Alexander D. Pope," ," MacRea, promoted"John W. Levingston," ," Bishop, dismissedInfantryFirst Regiment2d: Lieutt. Eli B. Clemson,1st. Lieutt.vice Davidson, resigned"
 Samuel Clinton,  " " Blake, "James Rhea,  Second Lieutenant
2d: Lieutt. James Rhea,  1st Lieutt.vice Peyton, resigned.Second Regiment1st. Lieutt.Archibald Gray,Captain,vice Shaumburg, Division Quarter Master."Rezin Webster," ," Miller, resd:2d Lieutt.Peter Shiras,1st. Lieutt.," Allison, deceased"Thomas Porter," ," Webster, promotedThird RegimentCaptain Zebulon Pike,  Major, vice Kersey, deceased
1st Lieutt.William P. Smith,  Captain, " Pike, promoted
" Hugh McCall," ," Marks, dismissed
" William Scott," ," Steele, decd:
"
 William R. Boote," ," Rickard, resignedFourth Regiment1st Lieutt. Hartman Leitheiser, Captain, vice Brock, resd.
" John Wallington," ," Gibson, resd.
" Francis Johnston," , " Taylor, resd.
2d. Lieutt. James Love,  1st Lieut, " Leitheiser, promd.
" Thomas Eastland," ," Wallington, "
" James Desha," ," Johnston, "         





John Adams